DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Ryan J. Connell on 01/05/2022.

The application has been amended as follows: 

In the claims, amend claim 14 as follows:
Claim 14. 	(Withdrawn, Currently Amended) The composition of claim 3, wherein the humectant comprises glycerin, propylene glycol, sodium salt of pyrrolidone carbonic acid (sodium PCA), galactoarabinan, dipropylene glycol, biosaccharide gum, butylene

Claims 24-28.	Cancel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that the closest prior art, Roulier et al. (US 6,180,122 B1) teaches against the use of powder in its composition (see column 2, lines 11-16) which is now one of the components of the claimed composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
Claims 1-6, 9-11 and 23 are allowable. The restriction requirement between method and product and election of species from humectant, emulsifier, emollient, film former, sunscreen agent, preservative, fragrance or antioxidant, as set forth in the Office action mailed on 01/03/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/03/2020 is withdrawn.  Claims 12-16 and 20-22, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.   Claims 24-28 have been canceled.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-6, 9-16 and 20-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613